DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      AUDRAJEAN LOCATELLI,
                            Appellant,

                                    v.

                        BRIAN S. LOCATELLI,
                             Appellee.

                   Nos. 4D19-3294 and 4D20-1011

                         [December 22, 2021]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case No.
502016DR0011135AXXXNB.

    Troy W. Klein of Law Office of Troy W. Klein, P.A., West Palm Beach,
for appellant.

  Christopher R. Jette of Eisenberg & Fouts, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.